DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
“with is combinable” (Paragraphs [0010-0029]) should read “which is combinable”
“fi first” (Paragraph [0065]) should read “first”
Appropriate correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5, and those dependent therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 4 and 5 recite the limitation “a length of a chord extending between opposing edges” in lines 1-2, each. It is unclear if the chord extending between opposing edges is based on the inner circumference of the jacket or the outer circumference of the jacket. For examination purposes, examiner has interpreted the “length of a chord” to extend between edges of the outer circumference.
.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hilmersson (WO-2012000798-A1) in view of Boye (US-20160249821-A1).
Regarding claim 1, Hilmersson teaches a guide wire for biological pressure measurement (Hilmersson, Page 4, Lines 17-18) comprising a tube extending along an axial direction of the guide wire (said jacket is tubular…wherein a core wire is adapted to extend through said jacket (Page 4, Lines 21-24)). Hilmersson further teaches that the tube comprises a circumferential wall and defines a proximal-end opening and a distal-end opening (said jacket is…provided with a jacket wall…said jacket is further provided with proximal and distal end openings (Page 4, Lines 21-23)). Hilmersson also teaches a pressure sensor configured for biological pressure measurement (Page 6, Lines 7-9; Page 6, Lines 17-19), wherein at least a portion of the pressure sensor is mounted within the tube (Page 6, Lines 5-6), and wherein the pressure sensor comprises a pressure sensor transducer (the sensor element 8 further comprises an electrical circuitry, which in a Wheatstone bridge-type of arrangement is connected to one or several piezoresistive elements provided on the membrane 10…wherein a certain pressure exerted on the membrane 10 from the surrounding medium will thereby correspond to a certain stretching of the membrane 10 and thereby to a certain resistance of the piezoresistive elements mounted thereon and, in turn, to a certain output from the sensor element 8 (Page 6, Lines 15-21); wherein this reads on 
However, Hilmersson fails to teach that in the cross-sectional view, a circumferential angle over which the first elongated opening extends is greater than a circumferential angle over which the second elongated opening extends and a circumferential angle over which the third elongated opening extends. Boye is directed to a guide wire for biological pressure measurement, comprising a tube, a pressure sensor mounted within the tube, and a series of openings in the tube, and teaches 3 elongated openings, wherein a first of the elongated openings has a circumferential angle that is greater than the circumferential angles of the second and third elongated openings (Preferably, the distal opening 102a has a width that is greater than widths of the distal openings 102b, 102c...the widths being defined in directions perpendicular to a longitudinal direction of the guide wire (Paragraph [0120])).

The combination of Hilmersson in view of Boye teach that the three elongated openings can be aligned such that bisectors of the second and third elongated openings are offset from a bisector of the first elongated opening by 120 degrees each (Hilmersson, Page 8, Line 21). The combination also teaches that the three elongated openings can be aligned such that bisector of the second and third openings are offset from a bisector of the first elongated opening by 90 degrees each (The distal openings 102b and 102c are preferably located at the left and right sides of the distal opening 102a. Preferably centers of the distal openings 102b and 102c are each offset by 90° in opposite circumferential directions from a center of the distal opening 102a (Boye, Paragraph [0112])). However, the combination fails to teach that the second elongated opening is located such that, in a cross-sectional view, a bisector of the second elongated opening is offset from a bisector of the first elongated opening in a first circumferential direction by an angle in a range of 95 to 115 degrees and that the third elongated opening is located such that, in the cross-sectional view, a bisector of the third elongated opening is offset from the bisector of the first elongated opening in a second circumferential direction by an angle in a range of 95 to 115 degrees. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the offset angle of Hilmersson in view of Boye from being either 120 degrees or 90 degrees to a range of 95 to 115 degrees as Applicant appears to place criticality on having exactly three openings (Paragraph [0079]), but has not established that the exact configuration of the three openings is critical and since it has been held that “a prima facie case of obviousness exists where 
Regarding claim 2, the combination of Hilmersson in view of Boye teaches that in the cross-sectional view, the circumferential angle over which the first elongated opening extends is in a range of 65 to 75 degrees (Given known dimensions in Boye Paragraph [0120], the law of cosines was used to determine the circumferential angle of the first elongated opening, which resulted in a range of 40.97-106.26 degrees, which overlaps with the range of the instant claim and in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, Applicant has placed no criticality on the claimed range).
Regarding claim 3, the combination teaches that in the cross-sectional view, the circumferential angle over which the second elongated opening extends and the circumferential angle over which the third elongated opening extends are each in a range of 35 to 45 degrees (Given known dimensions in Boye Paragraph [0120], the law of cosines was used to determine the circumferential angle of the first elongated opening, which resulted in a range of 8.60-88.85 degrees, which overlaps with the range of the instant claim and as noted above, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art and the range is not critical, a prima facie case of obviousness exists).
Regarding claim 4, the combination teaches that in the cross-sectional view, a length of a chord extending between opposing edges of the first elongated opening is in a range of 0.18 to 0.22 mm (A width of the distal opening 102a... may be, for example, in a range of 0.14 to 0.32 mm (Boye, Paragraph [0120]), which overlaps with the range of the instant claim and as noted above, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art and the range is not critical, a prima facie case of obviousness exists).

Regarding claim 6, the combination teaches an outer diameter of the tube is in a range of 0.33 to 0.39 mm (The tube 101 may have an overall diameter of, for example, between 0.30 and 0.40 mm (Boye, Paragraph [0120]), and as noted above, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art and the range is not critical, a prima facie case of obviousness exists).
Regarding claim 9, the combination teaches that portions of the tube form a first strut located between the first elongated opening and the second elongated opening, and a second strut located between the first elongated opening and the third elongated opening, and in the cross-sectional view, the circumferential angle over which the first strut extends and the circumferential angle over which the second strut extends are each in a range of 40 to 50 degrees (Using previously calculated angles for the first opening and the second and third openings, as well as knowing the angle between the center of the first opening and the second/third openings is 120 degrees as taught by Hilmersson (Hilmersson, Page 8, Line 20) and 90 degrees as taught by Boye (Boye, Paragraph [0112]), the circumferential angle range for the first and second struts was calculated as being 22.45-65.215 degrees, which overlaps with the range of the instant claim and as noted above, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art and the range is not critical, a prima facie case of obviousness exists; moreover, the circumferential angle range for the struts would fall within the claimed range when the offset angle is between 95 and 115 degrees as in claim 1, as was calculated using the previously 
Regarding claim 10, the combination teaches that in the cross-sectional view, a length of a chord extending between opposing edges of the first strut and a length of a chord extending between opposing edges of the second strut are each in a range of 0.08 to 0.22 mm (Given known dimensions in Boye Paragraph [0120], the Pythagorean theorem was used to determine the length of a chord extending between opposing edges, which resulted in a range of 0.06-0.22 mm, which overlaps with the range of the instant claim and as noted above, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art and the range is not critical, a prima facie case of obviousness exists; moreover, the chord length would fall within the claimed range when the offset angle is between 95 and 115 degrees as in claim 1, as was calculated using the previously calculated angles for the first opening and the second and third openings and the known dimensions in Boye Paragraph [0120], which resulted in a range of 0.078-0.230 mm).
Regarding claim 11, the combination teaches that proximal ends of the first, second, and third elongated openings are aligned in a circumferential direction, and distal ends of the first, second, and third elongated openings are aligned in a circumferential direction (The proximal ends of each of the distal openings 102a, 102b, 102c are preferably at the same longitudinal position of the guide wire, and the distal ends of each of the distal openings 102a, 102b, 102c are preferably at the same longitudinal position of the guide wire (Boye, Paragraph [0123])).
Regarding claim 12, the combination teaches an axial distance between a distal end of the tube and each of the distal ends of the first, second, and third elongated openings is in a range of 0.18 to 0.28 mm (Given known dimensions in Boye Paragraph [0122], the axial distance between a distal end of the tube and each of the distal ends of the elongated openings was determined, which resulted in a range of 0.03-0.43 mm, which overlaps with the range of the instant claim and as noted above, in the case where 
Regarding claim 13, the combination teaches an axial distance between the distal end of the tube and each of the proximal ends of the first, second, and third elongated openings is in a range of 0.84 to 0.94 mm (Given known dimensions in Boye Paragraph [0122], the axial distance between a distal end of the tube and each of the proximal ends of the elongated openings was determined, which resulted in a range of 0.485-1.285 mm, which overlaps with the range of the instant claim and as noted above, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art and the range is not critical, a prima facie case of obviousness exists).
Regarding claim 14, the combination teaches that an axial length of the tube is in a range of 1.8 to 2.2 mm (An overall length of the tube 101 may be, for example, in a range of 1.90 to 2.1 mm, and preferably 1.95 to 2.05 mm (Paragraph [0122]), which falls within the range of the instant claim).
Regarding claim 15, the combination teaches an axial length of the first elongated opening, an axial length of the second elongated opening, and an axial length of the third elongated opening are each in a range of 27 to 37% of a length of the tube (Given known dimensions in Boye Paragraph [0122], the axial lengths of the elongated openings were determined, which resulted in a range of 21.67-45.0%, which overlaps with the range of the instant claim and as noted above, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art and the range is not critical, a prima facie case of obviousness exists).
Regarding claim 16, the combination teaches an axial length of the first elongated opening, an axial length of the second elongated opening, and an axial length of the third elongated opening are each in a range of 0.55 to 0.75 mm (Given known dimensions in Boye Paragraph [0122], the axial lengths of the elongated openings were determined, which resulted in a range of 0.455-0.855 mm, which overlaps with the range of the instant claim and as noted above, in the case where the claimed ranges 
Regarding claim 17, the combination of Hilmersson in view of Boye fails to explicitly teach that in a top view, an axial distance between a proximal end of the pressure sensor transducer and a proximal end of the first elongated opening is in a range of 0.23 to 0.53 mm, but the combination does teach that since the first opening is located at a location opposing the pressure transducer such that the pressure sensor transducer is exposed via the first elongated opening (Hilmersson, Page 7, Lines 16-18; fig. 2), the proximal end of the pressure sensor would have to lie somewhere along the length of the guide wire such that it is not covered by the jacket and would be placed such that the proximal end is exposed by the first opening, which would make the axial distance between the proximal end of the pressure sensor transducer and the proximal end of the first elongated opening fall within the range of the length of the first elongated opening, which is 0.455-0.855 mm, as shown in the rejection of claim 16 above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the proximal end of the pressure sensor transducer an axial distance of 0.23 to 0.53 mm from the proximal end of the first opening since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Hilmersson in view of Boye would not operate differently with the claimed axial distance and since the proximal end of the pressure sensor transducer is intended to oppose the first opening, the device would function appropriately having the claimed axial distance. Further, applicant places no criticality on the range claimed, indicating simply that the axial distance “may” be within the claimed ranges (Applicant’s Specification, Paragraph [0066]).

Regarding claim 19, the combination teaches each of the second and third elongated openings has a shape of a rectangle with circular segments at proximal and distal ends thereof (For example, the concave edge 62 may be rounded (Paragraph [0087]; Figures 3, 4, 6)).
Regarding claim 20, the combination teaches a radius of the rounded corners and a radius of the circular segments are each in a range of 0.04 to 0.06 mm (Given known dimensions in Boye Paragraph [0122], the radii of the rounded corners and the circular segments were determined, which resulted in a range of 0.015-0.105 mm, which overlaps with the range of the instant claim and as noted above, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art and the range is not critical, a prima facie case of obviousness exists; wherein the smallest possible radius that would fit both the radius of curvature and the radius of a semicircle would have to be half of the smallest width of the second opening because any minimum greater than that and the smallest possible second opening would not be as wide as the semicircle. Similarly, the largest possible radius that would fit both the radius of curvature and the radius of the semicircle would have to be half of the largest width of the second opening because any maximum greater than that and the largest possible second opening would not be as wide as the semicircle. The width of the first opening does not matter here because any number greater than 0 and less than half of the width of the smallest possible first opening would allow for the first opening to be as small as possible while having rounded corners that would not constitute a semicircle).
Regarding claim 21, the combination fails to explicitly disclose that in the cross-sectional view, the bisector of the second elongated opening is offset from the bisector of the first elongated opening in 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the offset angle of Hilmersson in view of Boye from being either 120 degrees or 90 degrees to a range of 95 to 105 degrees as Applicant appears to place criticality on having exactly three openings (Paragraph [0079]), but has not established that the exact configuration of the three openings is critical and since it has been held that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close” (MPEP 2144.05(I)).
	Regarding claim 22, the combination teaches that an entirety of each of the first, second, and third elongated openings is located within the distal half of the tube (As seen in Hilmersson, Figure 5, with respect to the proximal opening 29 and the distal opening 30, a majority of the openings are located within a distal half of the tube).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hilmersson in view of Boye, as applied to claim 6 above, further in view of Ranganathan (US-20130296718-A1).
Regarding claim 7, the combination of Hilmersson in view of Boye fails to explicitly disclose that an inner diameter of the tube is in a range of 0.26 to 0.32 mm. However, Ranganathan teaches that a jacket tubing for a guide wire with an opening that allows for fluid communication between a fluid medium and a pressure sensor opposing the opening has an inner diameter of approximately 0.25 mm (Ranganathan, Paragraph [0072]) and a thickness of 0.02 to 2.0 mm (the thickness may be between 0.02-2.0 mm (Ranganathan, Paragraph [0085])). Moreover, Ranganathan teaches that the outer diameter of the jacket tubing is approximately 0.35 mm (Ranganathan Paragraph [0072]), which falls within the range of the outer diameter as taught by the combination of Hilmersson in view of Boye 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner diameter of the system as taught by Hilmersson in view of Boye such that it falls within the range of 0.26 to 0.32 mm as taught by Ranganathan as a form of simple substitution with the similar expected result of encasing a guide wire and providing an opening to allow for fluid communication between a fluid medium and a pressure sensor opposing the opening. The combination of Hilmersson in view of Boye and further in view of Ranganathan teaches an inner diameter range of 0.33 mm or less which overlaps with the range of the instant claim and as noted above, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art and the range is not critical, a prima facie case of obviousness exists).
Regarding claim 8, the combination of Hilmersson in view of Boye, further in view of Ranganathan, teaches a thickness of the circumferential wall is in a range of 0.017 to 0.047 mm (Ranganathan, Paragraph [0085], and as noted above, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art and the range is not critical, a prima facie case of obviousness exists).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791     

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791